Detail Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07-11-2022 and  01-20-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 01-20-2022 under new application; which have been placed of record in the file. Claims 1-20 are pending. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulik Victor et al. (US 20120176413 A1) in view of Alberth JR William et al. (US 20200228645 A1).

Regarding  Claim 1, Kulik Victor et al. (US 20120176413 A1) suggests an apparatus comprising: at least one processor (paragraph 49); and at least one memory including computer program code (paragraph 50), the at least one memory and the computer program code configured to, with the at least one processor (paragraphs 49, 50, 52), cause the apparatus to perform at least the following: determine that an orientation of a mobile device is a flat orientation (please see figure 3A and 3B, paragraph 33 suggests a mobile device is held close to a horizontal plane the presented graphics, etc., in the display may be substantially aligned for the user based, at least in part, on a sensed direction of movement, paragraph 40 suggests  an orientation of a display may be determined to be at or near a "level" or "horizontal" presentation when a display (e.g., a viewed surface) is within a threshold angular range of a representative plane that is substantially perpendicular to a force vector representative of Earth's gravitational attraction); determine a context of the mobile device (paragraph 46 suggests velocity information (if available) may be used to infer a mode of transportation or possibly identify a motion mode associated with the mobile device. Here, for example, if a measured or otherwise obtained or estimated velocity is greater than an example threshold value, then it may be assumed that the user and mobile device are traveling in a vehicle, on a train, or perhaps onboard a jet airliner, rather than walking. Hence, parameters relating to motion, barometric pressure, compass measurements, and/or other like information may affect a threshold angular range. As such, a threshold angular range may be affected in some manner and/or other conditional decisions made with regard to selection of a display mode and/or use of a motion direction); determine movement of the mobile device (paragraph 40 suggests The methods and apparatuses may identify motion direction (MD) of the mobile device, e.g., with respect to the orientation of the display. A motion direction may, for example, relate to a particular relative direction, a velocity); and based on the orientation, context and movement of the device, determine an orientation of a visual content rendered on a display of the mobile device (paragraph 33 suggests a mobile device is held in a vertical plane, an orientation of the presentation of graphics with respect to the user and motion may be kept horizontal, perhaps even using various known image stabilization techniques. Hence, with the techniques provided herein, when such a mobile device is held close to a horizontal plane the presented graphics, etc., in the display may be substantially aligned for the user based, at least in part, on a sensed direction of movement please also see paragraphs 36, 47, 52, figures 3-4).
Kulik Victor et al. (US 20120176413 A1) fails to recite flat orientation.
However, prior art of Alberth JR William et al. (US 20200228645 A1)  recites mobile device being flat orientation (paragraph 111).
Kulik Victor et al. (US 20120176413 A1)  teaches an apparatus comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: determine that an orientation of a mobile device is an orientation; determine a context of the mobile device; determine movement of the mobile device; and based on the orientation, context and movement of the device, determine an orientation of a visual content rendered on a display of the mobile device.
Alberth JR William et al. (US 20200228645 A1)  teaches mobile device being flat orientation.
Kulik Victor et al. (US 20120176413 A1)  teaches at figure 3A and 3B, paragraph 33 a mobile device is held close to a horizontal plane the presented graphics, etc., in the display may be substantially aligned for the user based, at least in part, on a sensed direction of movement, paragraph 40 suggests  an orientation of a display may be determined to be at or near a "level" or "horizontal" presentation when a display (e.g., a viewed surface.
Kulik Victor et al. (US 20120176413 A1)  does not recite mobile device being flat orientation
Kulik Victor et al. (US 20120176413 A1)  contained a device which differed the claimed process by the substitution of the step of mobile device being flat orientation.
Alberth JR William et al. (US 20200228645 A1)  teaches substituted step of mobile device being flat orientation and their functions were known in the art to enabling to determine orientation of the mobile device to orient the visual content rendered on the display of the mobile device such that it is aligned with a direction of the movement of the mobile device, also enable to charge battery.
Kulik Victor et al. (US 20120176413 A1)  step of mobile device being flat orientation of Alberth JR William et al. (US 20200228645 A1)  and the results would have been predictable and resulted in enabling to determine orientation of the mobile device to orient the visual content rendered on the display of the mobile device such that it is aligned with a direction of the movement of the mobile device, also enable to charge battery.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.


Regarding  Claim 2, Kulik Victor et al. (US 20120176413 A1) suggests the determining of the context further comprises; determine that an application of the mobile device is activated (please see paragraphs 62-64, the method disclosed in claim is applied only when application software is running)

Regarding  Claim 3, Kulik Victor et al. (US 20120176413 A1) suggests the determining of the context of the mobile device further comprises; determine an activity of a user (please see paragraphs 34, 46 suggesting user is walking, running or riding a train).

Regarding  Claim 4, Kulik Victor et al. (US 20120176413 A1) suggests the determining of the context of the mobile device further comprises; determine movement of a user (paragraphs 41-42, 46, suggests user is moving with mobile device, paragraph 42 suggests motion sensor obtaining mobile device orientation as well as direction of motion and motion, paragraph 46 suggests determines velocity as well as angle).

Regarding  Claim 5, Kulik Victor et al. (US 20120176413 A1) suggests the determining of the context of the mobile device further comprises; determine a difference between the movement of the mobile device and the movement of the user (paragraphs 41-42, 46, suggests user is moving with mobile device, paragraph 42 suggests motion sensor obtaining mobile device orientation as well as direction of motion and motion, paragraph 46 suggests determines velocity as well as angle, further suggests velocity information (if available) may be used to infer a mode of transportation or possibly identify a motion mode associated with the mobile device. Here, for example, if a measured or otherwise obtained or estimated velocity is greater than an example threshold value, then it may be assumed that the user and mobile device are traveling in a vehicle, on a train, or perhaps onboard a jet airliner, rather than walking. Hence, parameters relating to motion, barometric pressure, compass measurements, and/or other like information may affect a threshold angular range. As such, a threshold angular range may be affected in some manner and/or other conditional decisions made with regard to selection of a display mode and/or use of a motion direction)

Regarding  Claim 6, Kulik Victor et al. (US 20120176413 A1) suggests the determining of the context of the mobile device further comprises; determine that the mobile device has an active connection to one or more adjacent devices (paragraphs 23-26 suggests connected to display, wired or wireless communication, camera, music or video player)

Regarding  Claim 7, Kulik Victor et al. (US 20120176413 A1) suggests the determining of the context of the mobile device further comprises; determine a distance between the mobile device and the one or more adjacent devices (paragraphs 23-26 suggests connected to display, wired or wireless communication, camera, music or video player, further suggests  mobile device 102 may be enabled to use signals received from one or more location services 108. Location service(s) 108 is representative of one or more wireless signal based location services such as, a Global Navigation Satellite System (GNSS), or other like satellite and/or terrestrial locating service, a location based service (e.g., via a cellular network, a WiFi network).

Regarding  Claim 8, Kulik Victor et al. (US 20120176413 A1) suggests the determining of the orientation of the visual content rendered on the display of the mobile device further comprises; orient the visual content rendered on the display of the mobile device such that it is aligned with a direction of the movement of the mobile device (paragraphs 33-34 discloses, a rectangular display may have an oval or round shape, or the like. Here, for example, instead of selecting one out of two modes, such as, e.g., a portrait or a landscape mode, such a mobile device may provide for a continuous rotation of the graphics (including virtual keyboard) or a plurality of selected discreet rotation angles (e.g., every 15 degrees). Thus, for example, as such a mobile device is held in a vertical plane, an orientation of the presentation of graphics with respect to the user and motion may be kept horizontal, perhaps even using various known image stabilization techniques. Hence, with the techniques provided herein, when such a mobile device is held close to a horizontal plane the presented graphics, etc., in the display may be substantially aligned for the user based, at least in part, on a sensed direction of movement).

Regarding  Claim 9, Kulik Victor et al. (US 20120176413 A1) suggests the determining of the orientation of the visual content rendered on the display of the mobile device further comprises; determine that the orientation of the visual content rendered on the display of the mobile device is to be rotated 90 or 180 degrees (paragraph 33-47 figures 2-4   suggests determining of the orientation of the visual content rendered on the display of the mobile device further comprises; determine that the orientation of the visual content rendered on the display of the mobile device is to be rotated 90 or 180 degrees).

Regarding  Claim 10, Kulik Victor et al. (US 20120176413 A1) suggests cause to keep the determined orientation of the visual content rendered on the display of the mobile device fixed until the context in no longer valid and/or the orientation of the mobile device is no longer the flat orientation (paragraphs 33-4, please see figures 2-3 further suggest cause to keep the determined orientation of the visual content rendered on the display of the mobile device fixed until the context in no longer valid and/or the orientation of the mobile device is no longer the flat orientation).

Regarding  Claim 11, Kulik Victor et al. (US 20120176413 A1) suggests the apparatus is or is comprised in the mobile device (paragraphs 24 figure 1, item 102).

Regarding  Claim 12, Kulik Victor et al. (US 20120176413 A1) suggests an apparatus comprising: at least one processor (paragraph 49); and at least one memory including computer program code (paragraph 50), the at least one memory and the computer program code configured to, with the at least one processor (paragraphs 49, 50, 52), cause the apparatus to perform at least the following: determine that an orientation of a mobile device is a flat orientation (paragraph 33 suggests a mobile device is held close to a horizontal plane the presented graphics, etc., in the display may be substantially aligned for the user based, at least in part, on a sensed direction of movement, paragraph 40 suggests  an orientation of a display may be determined to be at or near a "level" or "horizontal" presentation when a display (e.g., a viewed surface) is within a threshold angular range of a representative plane that is substantially perpendicular to a force vector representative of Earth's gravitational attraction); determine a context of the mobile device (paragraph 46 suggests velocity information (if available) may be used to infer a mode of transportation or possibly identify a motion mode associated with the mobile device. Here, for example, if a measured or otherwise obtained or estimated velocity is greater than an example threshold value, then it may be assumed that the user and mobile device are traveling in a vehicle, on a train, or perhaps onboard a jet airliner, rather than walking. Hence, parameters relating to motion, barometric pressure, compass measurements, and/or other like information may affect a threshold angular range. As such, a threshold angular range may be affected in some manner and/or other conditional decisions made with regard to selection of a display mode and/or use of a motion direction); determine movement of the mobile device (paragraph 40 suggests The methods and apparatuses may identify motion direction (MD) of the mobile device, e.g., with respect to the orientation of the display. A motion direction may, for example, relate to a particular relative direction, a velocity); and based on the orientation, context and movement of the device, determine an orientation of a visual content rendered on a display of the mobile device (paragraph 33 suggests a mobile device is held in a vertical plane, an orientation of the presentation of graphics with respect to the user and motion may be kept horizontal, perhaps even using various known image stabilization techniques. Hence, with the techniques provided herein, when such a mobile device is held close to a horizontal plane the presented graphics, etc., in the display may be substantially aligned for the user based, at least in part, on a sensed direction of movement please also see paragraphs 36, 47, 52, figures 3-4; discloses threshold angular range illustrated in FIG. 4 may be applied for both motion direction and orientation determination. In other example implementations, motion direction and orientation determination may use different threshold angular ranges. Indeed, it may be useful to select, set or otherwise affect all or part of one or more such threshold angular ranges at times, such as, e.g., based on an identified motion mode; further,  the mobileobile device 102 may, for example, further comprise one or more sensors 514, which may be coupled to one or more of connections 500. By way of example, sensors 514 may comprise one or more inertial sensors (e.g., an accelerometer, a gyroscope, etc.), a barometer, a compass, a magnetometer, and/or the like, which may be used in identifying a motion direction, determining an orientation, identifying a motion mode, and/or otherwise provide information that may be considered in selecting a display mode, identifying one or more thresholds, setting periods of time).
Kulik Victor et al. (US 20120176413 A1) fails to recite flat orientation.
However, prior art of Alberth JR William et al. (US 20200228645 A1)  recites mobile device being flat orientation (paragraph 111).
Kulik Victor et al. (US 20120176413 A1)  teaches an apparatus comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: determine that an orientation of a mobile device is an orientation; determine a context of the mobile device; determine movement of the mobile device; and based on the orientation, context and movement of the device, determine an orientation of a visual content rendered on a display of the mobile device.
Alberth JR William et al. (US 20200228645 A1)  teaches mobile device being flat orientation.
Kulik Victor et al. (US 20120176413 A1)  teaches at figure 3A and 3B, paragraph 33 a mobile device is held close to a horizontal plane the presented graphics, etc., in the display may be substantially aligned for the user based, at least in part, on a sensed direction of movement, paragraph 40 suggests  an orientation of a display may be determined to be at or near a "level" or "horizontal" presentation when a display (e.g., a viewed surface.
Kulik Victor et al. (US 20120176413 A1)  does not recite mobile device being flat orientation
Kulik Victor et al. (US 20120176413 A1)  contained a device which differed the claimed process by the substitution of the step of mobile device being flat orientation.
Alberth JR William et al. (US 20200228645 A1)  teaches substituted step of mobile device being flat orientation and their functions were known in the art to enabling to determine orientation of the mobile device to orient the visual content rendered on the display of the mobile device such that it is aligned with a direction of the movement of the mobile device, also enable to charge battery.
Kulik Victor et al. (US 20120176413 A1)  step of mobile device being flat orientation of Alberth JR William et al. (US 20200228645 A1)  and the results would have been predictable and resulted in enabling to determine orientation of the mobile device to orient the visual content rendered on the display of the mobile device such that it is aligned with a direction of the movement of the mobile device, also enable to charge battery.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding  Claim 13, Kulik Victor et al. (US 20120176413 A1) suggests the determining of the context further comprises; determine that an application of the mobile device is activated (please see paragraphs 62-64, the method disclosed in mobile device is operating  when application software is running)

Regarding  Claim 14, Kulik Victor et al. (US 20120176413 A1) suggests the determining of the context of the mobile device further comprises; determine an activity of a user (please see paragraphs 34, 46suggesting user is walking, running or riding a train).

Regarding  Claim 15, Kulik Victor et al. (US 20120176413 A1) suggests the determining of the context of the mobile device further comprises; determine movement of a user (paragraphs 41-42, 46, suggests user is moving with mobile device, paragraph 42 suggests motion sensor obtaining mobile device orientation as well as direction of motion and motion, paragraph 46 suggests determines velocity as well as angle).

Regarding  Claim 16, Kulik Victor et al. (US 20120176413 A1) suggests the determining of the context of the mobile device further comprises; determine a difference between the movement of the mobile device and the movement of the user (paragraphs 41-42, 46, suggests user is moving with mobile device, paragraph 42 suggests motion sensor obtaining mobile device orientation as well as direction of motion and motion, paragraph 46 suggests determines velocity as well as angle, further suggests velocity information (if available) may be used to infer a mode of transportation or possibly identify a motion mode associated with the mobile device. Here, for example, if a measured or otherwise obtained or estimated velocity is greater than an example threshold value, then it may be assumed that the user and mobile device are traveling in a vehicle, on a train, or perhaps onboard a jet airliner, rather than walking. Hence, parameters relating to motion, barometric pressure, compass measurements, and/or other like information may affect a threshold angular range. As such, a threshold angular range may be affected in some manner and/or other conditional decisions made with regard to selection of a display mode and/or use of a motion direction)

Regarding  Claim 17, Kulik Victor et al. (US 20120176413 A1) suggests the determining of the context of the mobile device further comprises; determine that the mobile device has an active connection to one or more adjacent devices (paragraphs 23-26 suggests connected to display, wired or wireless communication, camera, music or video player)

Regarding  Claim 18, Kulik Victor et al. (US 20120176413 A1) suggests the determining of the context of the mobile device further comprises; determine a distance between the mobile device and the one or more adjacent devices (paragraphs 23-26 suggests connected to display, wired or wireless communication, camera, music or video player, further suggests  mobile device 102 may be enabled to use signals received from one or more location services 108. Location service(s) 108 is representative of one or more wireless signal based location services such as, a Global Navigation Satellite System (GNSS), or other like satellite and/or terrestrial locating service, a location based service (e.g., via a cellular network, a WiFi network).

Regarding  Claim 19, Kulik Victor et al. (US 20120176413 A1) suggests the determining of the orientation of the visual content rendered on the display of the mobile device further comprises; orient the visual content rendered on the display of the mobile device such that it is aligned with a direction of the movement of the mobile device (paragraphs 33-34 discloses, a rectangular display may have an oval or round shape, or the like. Here, for example, instead of selecting one out of two modes, such as, e.g., a portrait or a landscape mode, such a mobile device may provide for a continuous rotation of the graphics (including virtual keyboard) or a plurality of selected discreet rotation angles (e.g., every 15 degrees). Thus, for example, as such a mobile device is held in a vertical plane, an orientation of the presentation of graphics with respect to the user and motion may be kept horizontal, perhaps even using various known image stabilization techniques. Hence, with the techniques provided herein, when such a mobile device is held close to a horizontal plane the presented graphics, etc., in the display may be substantially aligned for the user based, at least in part, on a sensed direction of movement).

Regarding  Claim 20, Kulik Victor et al. (US 20120176413 A1) suggests a non-transitory computer readable medium comprising program instructions stored thereon for performing at least the following (paragraphs 49, 50, 52), determine that an orientation of a mobile device is a flat orientation (paragraph 33 suggests a mobile device is held close to a horizontal plane the presented graphics, etc., in the display may be substantially aligned for the user based, at least in part, on a sensed direction of movement, paragraph 40 suggests  an orientation of a display may be determined to be at or near a "level" or "horizontal" presentation when a display (e.g., a viewed surface) is within a threshold angular range of a representative plane that is substantially perpendicular to a force vector representative of Earth's gravitational attraction); determine a context of the mobile device (paragraph 46 suggests velocity information (if available) may be used to infer a mode of transportation or possibly identify a motion mode associated with the mobile device. Here, for example, if a measured or otherwise obtained or estimated velocity is greater than an example threshold value, then it may be assumed that the user and mobile device are traveling in a vehicle, on a train, or perhaps onboard a jet airliner, rather than walking. Hence, parameters relating to motion, barometric pressure, compass measurements, and/or other like information may affect a threshold angular range. As such, a threshold angular range may be affected in some manner and/or other conditional decisions made with regard to selection of a display mode and/or use of a motion direction); determine movement of the mobile device (paragraph 40 suggests The methods and apparatuses may identify motion direction (MD) of the mobile device, e.g., with respect to the orientation of the display. A motion direction may, for example, relate to a particular relative direction, a velocity); and based on the orientation, context and movement of the device, determine an orientation of a visual content rendered on a display of the mobile device (paragraph 33 suggests a mobile device is held in a vertical plane, an orientation of the presentation of graphics with respect to the user and motion may be kept horizontal, perhaps even using various known image stabilization techniques. Hence, with the techniques provided herein, when such a mobile device is held close to a horizontal plane the presented graphics, etc., in the display may be substantially aligned for the user based, at least in part, on a sensed direction of movement please also see paragraphs 36, 47, 52, figures 3-4).
Kulik Victor et al. (US 20120176413 A1) fails to recite flat orientation.
However, prior art of Alberth JR William et al. (US 20200228645 A1)  recites mobile device being flat orientation (paragraph 111).
Kulik Victor et al. (US 20120176413 A1)  teaches an apparatus comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: determine that an orientation of a mobile device is an orientation; determine a context of the mobile device; determine movement of the mobile device; and based on the orientation, context and movement of the device, determine an orientation of a visual content rendered on a display of the mobile device.
Alberth JR William et al. (US 20200228645 A1)  teaches mobile device being flat orientation.
Kulik Victor et al. (US 20120176413 A1)  teaches at figure 3A and 3B, paragraph 33 a mobile device is held close to a horizontal plane the presented graphics, etc., in the display may be substantially aligned for the user based, at least in part, on a sensed direction of movement, paragraph 40 suggests  an orientation of a display may be determined to be at or near a "level" or "horizontal" presentation when a display (e.g., a viewed surface.
Kulik Victor et al. (US 20120176413 A1)  does not recite mobile device being flat orientation
Kulik Victor et al. (US 20120176413 A1)  contained a device which differed the claimed process by the substitution of the step of mobile device being flat orientation.
Alberth JR William et al. (US 20200228645 A1)  teaches substituted step of mobile device being flat orientation and their functions were known in the art to enabling to determine orientation of the mobile device to orient the visual content rendered on the display of the mobile device such that it is aligned with a direction of the movement of the mobile device, also enable to charge battery.
Kulik Victor et al. (US 20120176413 A1)  step of mobile device being flat orientation of Alberth JR William et al. (US 20200228645 A1)  and the results would have been predictable and resulted in enabling to determine orientation of the mobile device to orient the visual content rendered on the display of the mobile device such that it is aligned with a direction of the movement of the mobile device, also enable to charge battery.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested review cited prior art cited on USPTO 892.
 	The prior art of Purayil, Sreejumon et al. (US 20170053623 A1) disclosure; paragraphs 9-19 discloses an apparatus comprises at least one processor, and at least one memory including computer program code for one or more computer programs, the at least one memory and the computer program code configured to, with the at least one processor, cause, at least in part, the apparatus to determine to detect an attitude change associated with a device. The apparatus is also caused to process and/or facilitate a processing of the attitude change associated with the device and an attitude change threshold to determine an intended orientation mode for the device. The apparatus is further caused to cause, at least in part, a rendering of one or more representations of one or more items in a user interface based, at least in part, on the intended orientation mode.

The prior Art of Abramson Dan et al. (US 20130344859 A1) disclosure paragraphs 437-472; discloses "one or more indications can be received, each of the one or more indications corresponding to a perception of one or more access points in relation to a user device. The one or more indications can be processed to determine one or more characteristics of at least one of the one or more access points. Based on the one or more characteristics, a context of the user device can be determined; further  one or more operational characteristics of a device can be identified and one or more contextual determination methods can be selectively employed in relation to the device, based on the operational characteristics and one or more power charging aspects can be determined in relation to a user device, the one or more power charging aspects can be processed to determine a context of the user device, and one or more operations can be initiated, based on the context, in relation to the user device”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/
Primary Examiner 
Art Unit 2693
10-31-2022